Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 29 November 2021. Claims 1-9 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2005/0108679 A1) in view of Ferlitsch (US 2006/0098221 A1).

Claim 1. Jensen discloses an information processing device, comprising: a communication interface; a user interface; a memory; and a computer, 
wherein the memory including a non-transitory computer-readable recording medium containing first instructions realizing an image processing program having a function of requesting an image processing device to perform image processing, a document processing device includes a user interface to facilitate human interaction with the document processing device (P 0021), and 
second instructions realizing a browser having a function of displaying a web page on the user interface, a user may operate the document processing device at the physical location of the document processing device using a user interface (P 0016, 0018) via a web page (P 0019, Claims 9, 11), 
the image processing device having an embedded web server functioning as a web server, the document processing device, which can comprise a multifunction device, a copy machine, a printer, or a scanner, includes an embedded web server (P 0018), 
the embedded web server being configured to provide the web page configured to receive settings of the image processing device, the user interface, comprising menus, tabs or other means of displaying and/or navigating through a list of available options and/or job information, enables a user to view and/or input configuration settings or other information into the document processing device (P 0021), 
wherein the first instructions, when executed by the computer, causes the information processing device to perform: receiving, through the user interface, a customization setting of the web page provided by the embedded web server, the user interface may also be customized (P 0024); 
wherein, when the information processing device receives a display instruction of the web page provided by the embedded web server through the user interface, the second instructions, when executed by the computer, causes the information processing device to perform: accessing the embedded web server of the image processing device through the communication interface; receiving the web page from the embedded web server, the web page may be displayed over a network in a web browser of a remote user terminal (P 0019); 
generating a customized web page by applying the customization setting … to the web page received in the receiving; and displaying the customized web page on the user interface by executing the browser, the user interface may also be customized allowing a user to select which categories appear in the main menu and the corresponding content of each category (P 0024) categories may be chosen by the manufacturer or by the user and may be customized, fully or in part (P 0036) the main menu may be customized by the user to specify which selected category titles and content that will appear in the main menu (P 0037).

Jensen does not disclose storing the customization setting received in the receiving; … applying the customization setting stored in the storing to the web page, as disclosed in the claims.  However, Jensen discloses the web server is stored in a memory of the document processing device (P 0018) the web server processes a web page (P 0019) the menu may be configured to display specific information (P 0026) and comprise a specific layout (P 0034, 0039) a document processing device with a suitable user interface may be programmed and/or configured to use the disclosed method of managing job information (P 0042) the menus are displayed on a web page (Claim 44).  While it appears that Jensen discloses that the web page of the customized user interface must be stored, Jensen does not explicitly disclose that the customizations are stored.  In the same field of invention, Ferlitsch discloses a part of the user interface is presented to a user for modification and the modification is then saved (P 0017) user interface configuration data may be stored in the memory that defines at least a portion of the user interface (P 0020).  Therefore, considering the teachings of Jensen and Ferlitsch, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine storing the customization setting received in the receiving; … applying the customization setting stored in the storing to the web page with the teachings of Jensen with the motivation to clarify Jensen that if customizations to the user interface are to be displayed when selected, then the customizations must have been stored and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 2. Jensen and Ferlitsch disclose the information processing device according to claim 1, and Jensen in view of Ferlitsch further discloses wherein the first instructions, when executed by the computer, causes the information processing device to further perform: 
in the storing, storing the customization setting received in the receiving in the memory of the information processing device, the web server is stored in a memory of the document processing device (P 0018) the web server processes a web page (P 0019) the main menu may be customized by the user to specify which selected category titles and content that will appear in the main menu (P 0037); 
in the displaying, reading out the customization setting stored in the memory in the storing, accessing the embedded web server of the image processing device, receiving the web page from the embedded web server, generating the customized web page reflecting the read- out customization setting based on the received web page, and displaying the customized web page on the user interface, the user interface enables a user to view and/or input configuration settings or other information into the document processing device and navigate through a list of available options (P 0021) when an option is selected by a user, one or more submenus may appear (P 0023) a submenu is displayed when selected by a user (P 0038).

Ferlitsch has been combined with Jensen for storing the customizations.

Claim 3. Jensen and Ferlitsch disclose the information processing device according to claim 2, and Jensen further discloses wherein the customized web page is generated such that a destination of setting contents received as settings of the image processing device is the image processing device, the web page may be displayed over a network in a web browser of a remote user terminal (P 0019) a document processing device includes a user interface to facilitate human interaction with the document processing device (P 0021).

Claim 4. Jensen and Ferlitsch disclose the information processing device according to claim 1 and the combination of Jensen and Ferlitsch disclose the limitations of Claim 4 with the motivation used in the rejection of Clam 1.  The limitations unique to Claim 4 are bolded accompanied by the citations from the references used to reject the limitations specific to Claim 4.  Jensen in view of Ferlitsch discloses wherein the first instructions, when executed by the computer, causes the information processing device to further perform: 
in the storing, transmitting the customization setting received in the receiving to the image processing device (Jensen: the web page may be displayed over a network in a web browser of a remote user terminal (P 0019), in association with identification information (Ferlitsch: the UI configuration data may be saved under a user name (P 0063), and causing the image processing device to store the customization setting in association with one of the information processing device and a user using the information processing device by causing the image processing device to store the customization setting in association with the identification information; 
in the displaying, accessing the embedded web server of the image processing device through the communication interface and transmitting the identification information to the embedded web server, thereby causing the embedded web server to generate the customized web page reflecting the customization setting associated with the received identification information (Ferlitsch: the UI configuration data may be saved under a user name (P 0063) and transmit the generated customized web page to the information processing device (Jensen: the web page may be displayed over a network in a web browser of a remote user terminal (P 0019); and 
in the displaying, receiving the customized web page reflecting the customization setting associated with the identification information (Ferlitsch: the UI configuration data may be saved under a user name (P 0063) from the embedded web server, and displaying the received customized web page on the user interface (Jensen: the web page may be displayed over a network in a web browser of a remote user terminal (P 0019).

Claim(s) 7, 8, 9 is/are directed to non-transitory computer-readable medium claim(s) similar to the information processing device claim(s) of Claim(s) 1, 2, 4 and is/are rejected with the same rationale.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2005/0108679 A1) in view of Ferlitsch (US 2006/0098221 A1) and further in view of Torgemane et al. (US 2015/0264423 A1).

Claim 5. Jensen and Ferlitsch disclose the information processing device according to claim 1, but Jensen does not disclose wherein the first instructions, when executed by the computer, causes the information processing device to further perform: 
receiving selection, regarding the customization setting, one of a first method and a second method through the user interface, 
wherein the first instructions, when executed by the computer, causes the information processing device to further perform: after the receiving of the selection, determining which of the first method and the second method is selected in the receiving of the selection; 
when it is determined that the first method is selected, performing the storing; and 
when it is determined that the second method is selected, not performing the storing but transmitting the customization setting received in the receiving of the selection to the image processing device through the communication interface, the image processing device changing the web page provided by the embedded web server to the customized web page reflecting the received customization setting, and 
wherein the first instructions, when executed by the computer, causes the information processing device to further perform: when the computer receives the display instruction through the user interface, determining which of the first method and the second method is selected in the receiving of the selection; 
when it is determined that the first method is selected, performing the displaying; and 
when it is determined that the second method is selected, not performing the displaying but accessing the embedded web server of the image processing device through the communication interface, receiving the customized web page from the embedded web server, and displaying the received customized web page on the user interface by executing the browser.

However, Jensen in view of Ferlitsch discloses as rejected in Claim 1:
receiving selection, regarding the customization setting, one of a first method … through the user interface, wherein the first instructions, when executed by the computer, causes the information processing device to further perform: after the receiving of the selection, … ; when it is determined that the first method is selected, performing the storing, Jensen discloses the web server is stored in a memory of the document processing device (P 0018) the web server processes a web page (P 0019) the menu may be configured to display specific information (P 0026) and comprise a specific layout (P 0034, 0039) a document processing device with a suitable user interface may be programmed and/or configured to use the disclosed method of managing job information (P 0042) the menus are displayed on a web page (Claim 44) and Ferlitsch discloses a part of the user interface is presented to a user for modification and the modification is then saved (P 0017) user interface configuration data may be stored in the memory that defines at least a portion of the user interface (P 0020); and 
wherein the first instructions, when executed by the computer, causes the information processing device to further perform: when the computer receives the display instruction through the user interface, … when … the first method is selected, performing the displaying, Jensen discloses a user may operate the document processing device at the physical location of the document processing device using a user interface (P 0016, 0018) via a web page (P 0019, Claims 9, 11) the user interface, comprising menus, tabs or other means of displaying and/or navigating through a list of available options and/or job information, enables a user to view and/or input configuration settings or other information into the document processing device (P 0021).

The limitations of the claim determine whether one of two methods is selected.  The first method stores and displays the customized user interface, whereas the second method does not store and display the customized user interface.  In the same field of invention, Torgemane discloses storing multiple sets of valid style rules and transmitting the multiple sets of style rules to a plurality of UE devices of a plurality of users  (P 0008) the augmented style code comprises parameterized CSS files that can be used in deferred evaluable transformation system for high-performance, dynamic, run-time, parameterized finalization (P 0065) a set of valid style rules are transmitted to a user equipment (UE) device causing a customized user interface to be presented, wherein the set of valid style rules are part of a CSS file, which is rendered by a browser application executing on the UE device (P 0081) alternatively, augmented style rules are transformed into style generation code that is  not valid according to a style standard (e.g., CSS) of the style syntax, and is transmitted to a UE device, and is executed by a set of one or more invocations using a set of one or more input variables corresponding to the set of variables, and generates a set of one or more valid style rules according to the style standard (P 0085).  Torgemane discloses either transmitting a stored set of style rules (a cascading style sheet), analogous to the claimed transmitting and displaying customization settings, to a user device to generate a customized user interface, or transmitting style code, which is not in a valid CSS format, analogous to not transmitting and displaying customization settings, to a user device, and then the code is executed by a set of one or more invocations using a set of one or more input variables corresponding to the set of variables, that generates a set of one or more valid style rules (CSS) according to the style standard in order to perform deferred evaluation for high-performance, dynamic, run-time, parameterized finalization of the CSS.  That is, in Torgemane, customization settings are transmitted in the CSS.  However, in an alternative embodiment, the customization settings are not transmitted, but a set of code is transmitted and it is the device that determines the customizations in a deferred evaluation of the user interface construction with the CSS.  Therefore, considering the teachings of Jensen, Ferlitsch and Torgemane, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first instructions, when executed by the computer, causes the information processing device to further perform: 
receiving selection, regarding the customization setting, one of a first method and a second method through the user interface, 
wherein the first instructions, when executed by the computer, causes the information processing device to further perform: after the receiving of the selection, determining which of the first method and the second method is selected in the receiving of the selection; 
when it is determined that the first method is selected, performing the storing; and 
when it is determined that the second method is selected, not performing the storing but transmitting the customization setting received in the receiving of the selection to the image processing device through the communication interface, the image processing device changing the web page provided by the embedded web server to the customized web page reflecting the received customization setting, and 
wherein the first instructions, when executed by the computer, causes the information processing device to further perform: when the computer receives the display instruction through the user interface, determining which of the first method and the second method is selected in the receiving of the selection; 
when it is determined that the first method is selected, performing the displaying; and 
when it is determined that the second method is selected, not performing the displaying but accessing the embedded web server of the image processing device through the communication interface, receiving the customized web page from the embedded web server, and displaying the received customized web page on the user interface by executing the browser,
with the teachings of Jensen and Ferlitsch with the motivation to generate and maintain per-user (or per-device) style customization of web application, at a significantly smaller footprint such that it could be suitable for highly customized CSS that can be generated on-demand by web servers or by web browsers (Torgemane: P 0007).

Claim 6. Jensen and Ferlitsch disclose the information processing device according to claim 1, but Jensen does not disclose wherein the first instructions, when executed by the computer, causes the information processing device to further perform: in the storing, storing a cascading style sheet indicating the customization setting received in the receiving of the customization setting, the customized web page being generated by incorporating the stored cascading style sheet into the web page, as disclosed in the claims.  However, in the same field of invention, Torgemane discloses storing multiple sets of valid style rules and transmitting the multiple sets of style rules to a plurality of UE devices of a plurality of users  (P 0008) a set of valid style rules are transmitted to a user equipment (UE) device causing a customized user interface to be presented, wherein the set of valid style rules are part of a CSS file, which is rendered by a browser application executing on the UE device (P 0081) alternatively, augmented style rules are transformed into style generation code that is  not valid according to a style standard (e.g., CSS) of the style syntax, and is transmitted to a UE device, and is executed by a set of one or more invocations using a set of one or more input variables corresponding to the set of variables, and generates a set of one or more valid style rules according to the style standard (P 0085).  Torgemane discloses either transmitting a stored set of style rules (a cascading style sheet), analogous to the claimed transmitting and displaying customization settings, to a user device to generate a customized user interface, or transmitting style code, which is not in a valid CSS format, analogous to not transmitting and displaying customization settings, to a user device, and then the code is executed by a set of one or more invocations using a set of one or more input variables corresponding to the set of variables, that generates a set of one or more valid style rules (CSS) according to the style standard.  That is, in Torgemane, customization settings are transmitted in the CSS.  However, in an alternative embodiment, the customization settings are not transmitted, but a set of code is transmitted and it is the device that determines the customization.  Therefore, considering the teachings of Jensen, Ferlitsch and Torgemane, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first instructions, when executed by the computer, causes the information processing device to further perform: in the storing, storing a cascading style sheet indicating the customization setting received in the receiving of the customization setting, the customized web page being generated by incorporating the stored cascading style sheet into the web page with the teachings of Jensen and Ferlitsch with the motivation to generate and maintain per-user (or per-device) style customization of web application, at a significantly smaller footprint such that it could be suitable for highly customized CSS that can be generated on-demand by web servers or by web browsers (Torgemane: P 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/26/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177